ACCEPTED
                                                                                                    03-14-00340-CV
                                                                                                            4976566
                                                                                         THIRD COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                               4/21/2015 4:14:38 PM
                                                                                                  JEFFREY D. KYLE
                                                                                                             CLERK




                                                                                        Valerie P. Kirk
                                                                              FILED   IN
                                                                                  Cell: (512) 917-9957
                                                                       3rd COURT   OF    APPEALS
                                                                               vkirk@enochkever.com
                                                                           AUSTIN, TEXAS
                                                                       4/21/2015 4:14:38 PM
                                       April 21, 2015                    JEFFREY D. KYLE
                                                                               Clerk



Jeffrey D. Kyle, Clerk
Court of Appeals
Third District of Texas
Price Daniel Sr. Building
209 West 14th Street, Room 101
Austin, Texas 78701

       RE:    Court of Appeals No. 03-14-00340-CV
              Trial Court Case No. D-1-GN-13-001238

       STYLE:        Appellants, CPS Energy, Time Warner Cable Texas LLC, and
                     Southwestern Bell Telephone Company d/b/a AT&T // Cross-Appellant,
                     Public Utility Commission of Texas v. Appellee, Public Utility
                     Commission of Texas // Cross-Appellee, CPS Energy, Time Warner Cable
                     Texas LLC and Southwestern Bell Telephone Company d/b/a AT&T

Dear Mr. Kyle:

        To the extent the State’s letter dated April 20, 2015 intends to argue that the
Commission’s declarations regarding amendments to the applicable federal regulations are not a
valid directive with respect to determining the rate cap established by PURA § 54.204(c) after
the effective date of the amendments (June 8, 2011), Time Warner Cable Texas LLC disagrees.
We request that the Court allow briefing from the parties before ruling on this issue that was
raised after the submission of all briefs and only two days before oral argument.

                                           Respectfully submitted,



                                           By:    /s/ Valerie P. Kirk
                                                      Valerie P. Kirk
                                           Attorneys for Time Warner Cable Texas LLC

VPK/th
                               CERTIFICATE OF SERVICE

       I certify that on April 21, 2015, a true and correct copy of the foregoing document was
served electronically in accordance with the Texas Rules of Appellate Procedure upon counsel of
record as follows:
   Counsel for Public Utility Commission of     Counsel for CPS Energy served
   Texas served electronically and via hand     electronically and via hand delivery:
   delivery:                                    Alfred R. Herrera
   Douglas Fraser                               Felipe Alonso III
   Kellie E. Billings-Ray                       HERRERA & BOYLE, PLLC
   Megan Neal                                   816 Congress Avenue, Suite 1250
   Office of the Attorney General               Austin, TX 78701
   P.O. Box 12548, Capitol Station              Phone: (512) 474-1492
   300 W. 15th Street, 10th Floor               Fax: (512) 474-2507
   Austin, Texas 78711-02548                    aherrera@herreraboylelaw.com
   Phone: (512) 463-2012                        falonso@herreraboylelaw.com
   Fax: (512) 457-4610
   douglas.fraser@texasattorneygeneral.gov
   kellie.billings-
   ray@texasattorneygeneral.gov
   megan.neal@texasattorneygenral.gov
   Counsel for CPS Energy served                Counsel for AT&T Texas served
   electronically and via U.S. First Class      electronically and via U.S. First Class
   Mail:                                        Mail:
   Curt D. Brockmann                            Lennon G. Briley, Jr.
   CPS Energy                                   Paul A. Drummond
   145 Navarro                                  Natalie L. Hall
   P.O. Box 1771                                AT&T Legal Department
   San Antonio, TX 78296                        1010 N. St. Mary’s, Rm. 14Q
   Phone: (210) 353-5689                        San Antonio, Texas 78215
   Fax: (210) 353-6832                          Phone: (210) 351-4832
   cdbrockmann@cpsenergy.com                    Fax: (210) 886-2127
                                                len.briley@att.com
                                                paul.drummond@att.com
                                                natalie.hall@att.com
   Counsel for AT&T Texas served                Counsel for AT&T Texas served
   electronically and via U.S. First Class      electronically and via hand delivery:
   Mail:                                        J. David Tate
   Michael T. Sullivan                          Katherine C. Swaller
   Mayer Brown LLP                              Thomas Ballo
   71 S. Wacker Drive                           AT&T Legal Department
   Chicago, IL 60606                            816 Congress Avenue, Suite 1100
   Phone: (312) 782-0600                        Austin, Texas 78701
   Fax: (312) 706-8689                          Phone: (512) 457-2304
   msullivan@mayerbrown.com                     Fax: (512) 870-3420
                                                jon.david.tate@att.com
                                                katherine.swaller@att.com
                                                thomas.ballo@att.com


                                                   /s/ Valerie P. Kirk